          Case 1:20-cr-00047-RP Document 185 Filed 07/20/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION
    UNITED STATES OF AMERICA,                    §
            Plaintiff                            §
                                                 §
    v.                                           §           Case No. 1:20-CR-00047-RP-18
                                                 §
    BLANCA RUIZ-GARCIA (18),
                                                 §
            Defendant
                                                 §

         ORDER GRANTING MOTION TO MODIFY CONDITIONS OF RELEASE

   Before the Court is Defendant Blanca Ruiz-Garcia’s First Amended Motion for Order to Travel

Outside of State, filed on July 17, 2020. Dkt. 183. The District Court referred the Motion to the

undersigned Magistrate Judge for resolution on July 20, 2020. Dkt. 184.

   In the Order Setting Conditions of Release (Dkt. 170), Defendant’s personal association,

residence, and travel was restricted to Travis County, Texas, and surrounding counties, with no

travel to Mexico. Defendant now moves to modify the conditions of release so that she may visit

her mother, who is hospitalized for chronic kidney failure in Nueva Rosita, Coahuila, Mexico,

from July 23, 2020 through July 27, 2020. It appears that the Government has not taken a position

on Defendant’s Motion.

   Defendant’s motion is GRANTED. IT IS HEREBY ORDERED that Paragraph 7(f) of

Defendant’s Additional Conditions of Release (Dkt. 170) is AMENDED as follows:

              The defendant must abide by the following restrictions on personal
              association, residence, or travel: Defendant is permitted to travel to
              Nueva Rosita, Coahuila, Mexico, departing on July 23, 2020 and
              returning on July 27, 2020. Otherwise, Defendant’s travel is
              restricted to Travis County and the five surrounding counties, unless
              approved by Pretrial Services, and Defendant shall not travel to
              Mexico.
         Case 1:20-cr-00047-RP Document 185 Filed 07/20/20 Page 2 of 2




   Defendant is further ORDERED to contact Pretrial Services Officer Daniel Palomares once

each day from July 23, 2020 through July 27, 2020, as directed by Mr. Palomares.

   SIGNED on July 20, 2020.


                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE




                                                2
